Citation Nr: 0406593	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-09 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for epigastric hernia with abdominal wall defect due 
to weakened abdominal wall muscles and fascia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel 




INTRODUCTION

The appellant had active military service from August 1965 
until September 1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
epigastric hernia and assigned a 0 percent disability rating.  
In January 2003, the appellant's service-connected epigastric 
hernia was subsequently assigned a 20 percent disability 
rating.

The appellant did not request a hearing in this case.

The Board additionally notes that the appellant, in his March 
2003 substantive appeal (VA Form 9), raised the issue of 
secondary service connection for a gastrointestinal 
condition, to include weight gain and diarrhea.  Furthermore, 
this issue was not previously addressed by the Regional 
Office (RO).  Therefore, the Board refers the issue of 
secondary service connection for a gastrointestinal condition 
to the RO for further inquiry.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

Furthermore, the Board must consider all documents submitted 
prior to its decision and review all issues reasonably raised 
from a liberal reading of these documents.  Suttmann v. 
Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  
Where such review reasonably reveals that the appellant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue or, if appropriate, remand the issue for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.

The appellant has alleged, in his March 2003 substantive 
appeal (VA Form 9), inability to obtain or retain employment 
due to his service-connected epigastric hernia disorder.  
Such allegations are sufficient to raise a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
A claim for a TDIU, under section 4.16(b), is a component of 
the appellant's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 
6-96; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
("[o]nce a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, . . . VA 
must consider TDIU.")

The laws and regulations regarding TDIU under 38 C.F.R. 
§ 4.16(b) must be considered in this case.  See VAOPGCPREC 6-
96.  The Board is required to address the issue of 
entitlement to TDIU when it is reasonably raised by the 
record before the Board on a claim for an increased 
disability rating.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  The Board has jurisdiction to address this issue as 
part of the claim for an increased disability rating if the 
TDIU claim is based solely upon the disability which is the 
subject of the increased rating claim on appeal, such as is 
the case here.  VAOPGCPREC 6-96.

The RO has not considered whether TDIU can be granted under 
section 4.16(b).  The Board does not have the authority to 
grant an extraschedular evaluation in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996).  It would be prejudicial to the 
appellant if the Board were to address this issue at this 
point.  Therefore, it is necessary to remand this claim so 
that proper procedural actions can be completed.  VAOPGCPREC 
6-96.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was afforded a VA examination in 
November 2002.  The Board notes, however, the need to 
ascertain the current severity of the appellant's epigastric 
hernia as well as the effect, if any, that such condition has 
upon the appellant's employability.  Therefore, as discussed 
below, the appellant should be provided with a VA 
reexamination.

Accordingly the case is remanded for the following:

1.  The appellant should be requested to 
provide any additional evidence from his 
employer which shows the effects that his 
service-connected epigastric hernia have upon 
his employability.

2.  Upon completion of the aforementioned 
development, the appellant should be 
scheduled for a VA reexamination.  The 
examiner should thoroughly review the claims 
folder in conjunction with evaluating the 
appellant.  The examiner should specifically 
address the following:

a) What is the current severity of the 
appellant's epigastric hernia?  In 
answering the above, the examiner should 
specifically comment upon the size and 
existence of any postoperative hernias, 
the level of destruction or weakening of 
the muscular or fascial support of the 
abdominal wall, and whether a support 
belt is necessary.

b) What effect, if any, does the 
appellant's service-connected epigastric 
hernia have upon his ability to obtain 
or retain employment?  The examiner 
should differentiate between the effects 
on the appellant's employability as 
caused by the service-connected 
epigastric hernia versus the effects on 
the appellant's employability as due to 
any non service-connected disability.

c) The examiner should also comment on 
the location, size, and visible 
appearance of any abdominal scarring, to 
include noting any adherence, 
tenderness, or functional impairment 
resulting therefrom.

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

3.  The appellant's claim for a higher rating 
for his service-connected epigastric hernia 
should then be reconsidered.  In addition, 
the availability of an extraschedular rating, 
TDIU under 4.16(b), as well as a separate 
rating for scarring under § 4.118 should be 
specifically considered.  If the benefits 
sought on appeal remain denied, then the 
appellant and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




